   8:20-cr-00165-RFR-SMB Doc # 39 Filed: 11/19/20 Page 1 of 1 - Page ID # 79




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                8:20CR165
                                           )
      vs.                                  )
                                           )
DIRK JOHNSON and LINDA RIASKI,             )                    ORDER
                                           )
                   Defendant.              )


       This matter is before the court on the Defendant Dirk Johnson’s Unopposed
Motion to Continue Trial [38]. On November 18, 2020, an order [37] was entered
granting co-defendant Linda Riaski an extension of time to file pretrial motions and
cancelling the jury trial scheduled for December 14, 2020.     For that reason, the
defendant’s motion to continue trial will be denied as moot.,

      IT IS ORDERED that:

      1. The Motion to Continue Trial [38] is denied as moot.

      2. Jury Trial, for both defendants, will be set by further order of the court once
         pretrial matters have concluded.

DATED: November 19, 2020.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
